PER CURIAM.
S.A.E. appeals from an order directing him to pay $13,671 in restitution for jewelry he stole from a residence. S.A.E. does not contest that he is obligated to pay restitution, he only objects to the amount of restitution. He maintains that the State presented nothing but hearsay testimony at the restitution hearing to establish the amount of the victim’s loss. S.A.E. objected to this hearsay evidence. The State concedes error. We agree that the State failed to carry its burden of proof as to the amount of loss. Accordingly, we reverse the restitution order and remand this case for another hearing to determine the amount of restitution. See Atkins v. State, *1249728 So.2d 288 (Fla. 2d DCA 1999); B.L.N. v. State, 722 So.2d 860 (Fla. 1st DCA 1998); Thomas v. State, 581 So.2d 992 (Fla. 2d DCA 1991).
ALTENBERND, A.C.J., and NORTHCUTT and SALCINES, JJ., Concur.